Title: To Alexander Hamilton from Benjamin Williams, 8 May 1794
From: Williams, Benjamin
To: Hamilton, Alexander


[Philadelphia] May 8, 1794. “The Act for the erection of a Light House and Lighted Beacon on Hatteras & Shell Castle Island having passed in Congress, representing as I do the District in which these Lights are to be erected, I take the liberty to name to you Mr. Adam Gasgin a suitable Person for the keeping the Light House, this Gentleman lives near the place, is a Representative of Carteret County in the Legislature of N Carolina & a Man of unquestionable integrity.”
